Exhibit 10.1

August 8, 2006

Dear Rob:
This letter sets forth the terms of the separation agreement (the "Agreement")
that Chordiant Software, Inc. (the "Company") is offering to you to aid in your
employment transition.

    1. Separation Date. As of August 8, 2006, you hereby resign from any officer
or director positions that you hold with the Company and/or any of its
subsidiaries (including your positions as President, Worldwide Field
Operations), and the Company hereby accepts such resignations. Between today and
December 31, 2006 or such earlier date as you become employed by another
employer or otherwise elect to leave the Company (the "Separation Date"), you
will remain an employee of the Company. During the period from and after the
date of this Agreement to the Separation Date (hereinafter the "Transition
Period"), and during the period from the Separation Date through the period you
are receiving payments under Section 3(a) below, you agree to cooperate with
Company in the transition of your responsibilities to such individuals as
Company shall designate. Through the Transition Period unless Company otherwise
determines in its sole discretion, you shall continue to provide services as an
active employee of Company and shall work on a full-time schedule and perform
any and all work assigned by management to the best of your abilities.
Notwithstanding the foregoing, after September 30, 2006, the Company agrees that
you may seek other employment opportunities and the Company shall accommodate
your efforts to do so consistent with its business needs. You agree that during
the Transition Period you shall take no action contrary to the best interests of
Company, shall fully comply with Company policies and the reasonable directives
of management in connection with the transition services and use of company
facilities and shall do nothing to disrupt the work environment or to undermine
the Company's management and the Company may terminate your employment prior to
the Separation Date if you fail to observe these obligations and such failure
continues for five (5) days after written notice thereof. You will have access
to the Company's email and voicemail systems through the Separation Date.

    2. Accrued Salary and Vacation Pay. On the Separation Date, the Company will
pay you all accrued salary and all accrued and unused vacation (if any) earned
by you through the Separation Date, less standard payroll deductions and
withholdings. You are entitled to these payments by law.

    3. Severance Benefits. The Company will provide you with the following
severance benefits subject to the terms and conditions set forth below:
        a. Post Termination Payments. Upon execution and delivery of this
Agreement by you, and expiration of the applicable revocation period without
revocation, you shall commence receiving separation pay after the Separation
Date. Such payments shall be paid in the same amounts ($14,583.33 bi-monthly
payments based on an annual salary of $350,000) and on the same schedule as you
previously received your regular pay. If you commence employment with another
employer before December 31, 2006 then such payments will continue for sixty
(60) days from the Separation Date unless you violate the terms of this
Agreement, at which time the obligation to make such payments shall immediately
cease. If you terminate your employment with Chordiant on December 31, 2006 then
such payments shall continue through the earlier of June 30, 2007 or such date
as you commence employment with another employer, unless you violate the terms
of this Agreement, at which time the obligation to make such payments shall
immediately cease.
        b. Bonuses. Your quarterly bonus target is $125,000 per quarter for the
June, September and December quarters of calendar 2006. If you earn your
bonus(es) for the June and September quarter of the 2006 fiscal year under the
terms of the Chordiant Fiscal Year 2006 Executive Incentive Bonus Plan (the
"Executive Plan") and under the terms of the Executive Plan and under the
Chordiant Fiscal Year 2006 Special Profitability Bonus (the "Profitability
Bonus") for President, Worldwide Field Operations, then the Company will pay you
such bonus(es), subject to the terms and conditions set forth in the Executive
Plan and the Profitability Bonus.. Your bonus for the December quarter of 2006
will be determined under the same terms and condition as were applicable to you
under the Executive Plan for fiscal 2006 provided that the revenue, bookings and
expense management goals for the December quarter will be as have been described
to you and provided further that there will be a 200% cap on the amount that can
be paid to you for the December quarter. If you terminate your employment with
Chordiant prior to December 31, 2006, then the bonus payable to you for the
December quarter will be pro rated based on the number of days in such quarter
during which you were employed by the Company. All such bonuses shall be paid at
the same time as other bonuses for such quarter are paid to the Company's
executives but in any event not later than sixty (60) days after the end of the
quarter for which it is attributable. For purposes of clarity, a "Booking" under
the Executive Plan shall be net of any amounts paid or payable to a sales agent
or systems integrator as a finders fee or any similar payment.
        c. Additional Conditions. As further conditions to your receiving the
severance benefits set forth in this section 3, (i) you are required to remain
an employee of the Company until September 30, 2006, (ii) you will, within five
(5) days written notice thereof, cure any failure to assist in the transition of
the Chordiant Field Organization to new management as determined by Chordiant's
CEO including the transition of the following customer accounts to the new
account management: Citi, Capital One, Wachovia, CIBC, USAA, TWC and TCS, (iii)
you are required to refrain from actively soliciting potential employers for
your future employment until October 1, 2006, (iv) you are required to continue
to comply through the Separation Date with the Company's Code of Conduct and
Ethics, a copy of which is attached as Exhibit A hereto, (v) you are required to
execute on or before October 15, 2006 the representation letter in the form that
has been provided to you relating to the three and twelve month period ending
September 30, 2006 quarter subject to any additional clarifying comments as are
required to make such letter accurate but without reducing your obligation to
conduct a diligent review of the matters addressed in such letter and to fully
disclose your knowledge of such matters, (vi) the representations made in each
representation letter you submitted during and for fiscal 2006, were true when
made and (vii) you agree that you will not take any action nor make any
statement that could be detrimental to the Company's current or pending
contractual relationships with its customers.
        d. Tax Issues. You acknowledge your responsibility for any and all taxes
due with respect to the sums paid under this Agreement, and represent that you
have had an opportunity to receive independent advice concerning your tax
obligations, and state that you have not relied upon representations or advice,
if any, of Company or its counsel concerning the taxable or nontaxable nature of
the sums payable hereunder.

    4. Health Insurance. You will continue to receive health insurance benefits
under the Company's group plans, as currently enrolled, through the Separation
Date. After this date, and to the extent provided by the federal COBRA law or,
if applicable, state insurance laws, and by the Company's current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense. Later, you may be able to convert to an individual
policy through the provider of the Company's health insurance, if you wish. You
will be provided with a separate notice describing your rights and obligations
under the applicable state and/or federal insurance laws. As an additional
severance benefit, if you sign the Separation Date Release and allow that
release to become effective, then the Company will, for six (6) months after the
Separation Date, reimburse you for premium payments sufficient to continue your
group health insurance coverage at the level in effect as of the Separation Date
(including dependent coverage, if any); provided, however, that your right to
such payments shall cease on the date that you become eligible for group health
insurance benefits through a new employer. You agree to promptly notify the
Company's Chief Executive Officer in writing if you become eligible for group
health insurance coverage through a new employer during the reimbursement
period.

    5. Equity. Pursuant to the terms of the governing documents, your Company
stock options and shares of restricted stock will cease vesting as of the
Separation Date. Your rights to exercise any vested option shares shall be
governed by the terms and conditions of the applicable option agreements and
plan documents.   

    6. No Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you have not earned and will not receive
from the Company any additional compensation, outplacement, legal fee
reimbursement, severance, or benefits relating to or arising from your
employment with the Company, after the Separation Date, with the exception of
any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account). By way of example, you
acknowledge that you are not owed any bonus, incentive compensation, or
commissions, except as may be expressly provided herein.

    7. Expense Reimbursement. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, for which you seek reimbursement. The Company will reimburse you for such
expenses pursuant to its regular business practice.

    8. Return of Company Property. You agree to fulfill your obligation to
return to the Company on or before the Separation Date all Company documents
(and all copies thereof) and other Company property in your possession or
control, including, but not limited to, Company files, notes, correspondence,
memoranda, notebooks, drawings, records, reports, lists, compilations of data,
proposals, agreements, drafts, minutes, studies, plans, forecasts, purchase
orders, business cards and stationery, financial and operational information,
technical and training information, research and development information,
customer information and contact lists, sales and marketing information,
personnel information, vendor information, promotional literature and
instructions, product and manufacturing information, computer-recorded
information, electronic information (including e-mail and correspondence), other
tangible property and equipment (including, but not limited to, computer
equipment, facsimile machines, and cellular telephones), credit cards, entry
cards, identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
immediately make a diligent search to locate any such documents, property and
information. In addition, if you have used any personal computer, server, or
e-mail system to receive, store, prepare or transmit any Company confidential or
proprietary data, materials or information, you agree to immediately provide the
Company with a computer-useable copy of all such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems; and you agree to provide the Company access to
your system as reasonably requested to verify that the necessary copying and/or
deletion is completed. Your timely return of all such Company documents and
other property is a precondition to your receipt of the severance benefits
provided under this Agreement.

    9. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Proprietary Information and Inventions Agreement (the
"Proprietary Information Agreement"), a copy of which is attached hereto as
Exhibit B including the obligation not to solicit existing employees of the
Company to leave their employment with the Company contained in Section 4 of the
Proprietary Information Agreement.

    10. Non-Compete. Following the termination of your employment with the
Company, you agree that until June 30, 2007, you will not, directly or
indirectly, be engaged in or financially interested in, as a principal, partner,
director, officer, agent, consultant, or otherwise provide sales or marketing
services to any of the following companies, anywhere in the world: (Pega, Unica,
Fidelity, SAP, Amdocs, SEEC, Inc.) nor shall you solicit or attempt to solicit
any customer of the Company in connection with any such business. You warrant
and represent to Company that your experience and capabilities are such that the
provisions of this paragraph will not prevent you from earning a livelihood.
Nothing in this Section shall prohibit you from owning as a passive investor up
to one percent (1%) of the outstanding stock in any of the aforementioned
companies.

    11. No Voluntary Adverse Action. You agree that you will not voluntarily
(except in response to legal compulsion) assist any third party in bringing or
pursuing any proposed or pending litigation, arbitration, administrative claim
or other formal proceeding against the Company, its parent or subsidiary
entities, affiliates, officers, directors, employees or agents.

    12. Cooperation. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters, arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful, and accurate information in witness interviews and
deposition and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding forgone wages or other compensation) and will make reasonable efforts
to accommodate your scheduling needs. In addition, you agree to execute all
documents (if any) necessary to carry out the terms of this Agreement.

    13. No Admissions. Nothing contained in this Agreement shall be construed as
an admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

    14. General Release. For good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, I, Robert U. Mullen do hereby release
and absolutely and forever discharge the Company, its past and present officers,
managers, members, shareholders, administrators, agents, attorneys, employees,
contractors, and assigns (collectively referred to as the "Releasees"), from any
and all suits, claims, demands, debts, sums of money, damages, interest,
attorneys' fees, expenses, actions, causes of action, judgments, accounts,
promises, contracts, agreements, and any and all claims in law or in equity,
whether now known or unknown, which I ever had, no have, or which I, my heirs,
executors, administrators, or assigns may have, against the Releasees arising
directly or indirectly out of my employment with, the termination of my
employment with, or the circumstances pursuant to which I ceased being employed
by, the Company, including, but expressly not limited to, any claims which I may
have to recover damages of any kind or to reinstatement as a result of any
actions, claims, complaints, or charges that have been or could be brought by me
or on my behalf under Title VII of the Civil Rights Act, 42 U.S.C. Section
2000(e) et deq., the Age Discrimination in Employment Act, 29 U.S.C. Section
621, as amended, the Equal Pay Act of 1963, 29 U.S.C. Section 206(d), the Fair
Employment Practices Act, Massachusetts General Laws, Chapter 151B, the
Massachusetts Civil Rights Act, Massachusetts General laws, Chapter 12, the
Massachusetts Equal rights Act, Massachusetts General Laws, Chapter 93 Section
102, the Massachusetts Comparable Pay Act, Massachusetts General Laws, Chapter
149 Section 105A-C, or any contract action which may arise under any written
agreement, employee handbook or manual, or any claim of any sort under any other
federal, state, or common law, other than a claim for enforcement of this
Agreement. You represent that you have no lawsuits, claims or actions pending in
your name, or on behalf of any other person or entity, against the Company or
any other person or entity subject to the release granted in this paragraph. In
addition, you covenant not to sue, initiate, or continue any legal or
administrative proceeding with regard to any or all claims you have released
herein.
In connection with the foregoing general release, I specifically acknowledge the
following:
 

> a. The foregoing release is an integral part of this Agreement between me and
> the Company, and this Agreement, including the release, is written in a manner
> which I fully understand.
> 
> b. In return for my execution of this Agreement, the Company is giving me
> money and other things of value to which I would not otherwise be entitled.
> 
> c. The Company has advised and encouraged me to consult with an attorney prior
> to executing this Agreement, and I have consulted with an attorney of my own
> choosing.
> 
> d. I have been given up to twenty-one (21) days to consider the provisions of
> this Agreement.
> 
> e. By signing this Agreement, I understand and acknowledge that I am waiving
> any rights or claims for age discrimination arising under the Age
> Discrimination in Employment Act, as amended, or other similar laws, which
> claims may arise or result from my employment with, or termination by,
> Company.
> 
> f. Company has advised me that I have the right to revoke this Agreement up
> until seven (7) days after the execution of this Agreement and that the
> Agreement will not become effective until after the expiration of this
> revocation period, provided no revocation has occurred.

    15. ADEA Waiver. You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA and
that the consideration given for the waiver and release in the preceding
paragraph is in addition to anything of value to which you were already
entitled. You further acknowledge that you have been advised by this writing, as
required by the ADEA, that: (a) your waiver and release do not apply to any
rights or claims that may arise after you sign this Agreement; (b) you should
consult with an attorney prior to executing this Agreement (although you may
voluntarily decide not to do so); (c) you have twenty-one (21) days within which
to consider this Agreement (although you may choose to voluntarily execute this
Agreement earlier); (d) you have seven (7) days following the execution of this
Agreement to revoke this Agreement (in a written revocation sent to the
Company's CEO); and (e) this Agreement will not be effective until the eighth
day after this Agreement has been signed both by you and by the Company.

    16. Arbitration. Any dispute as to the meaning, effect or enforceability of
this Agreement, or any term of this Agreement, as well as any claims relating to
your employment by the Company, the termination of your employment, and your
dealings with Company during the Severance Period, and whether or not arising
under state or federal law, including the laws pertaining to employment
discrimination (all of the latter claims being claims that you knowingly intend
to waive and release as part of this Agreement), shall be resolved by final and
binding arbitration before a single arbitrator appointed by the American
Arbitration Association and sitting in Boston, Massachusetts. Such arbitration
shall be conducted in accordance with the rules of the American Arbitration
Association. This provision shall not preclude either Party from seeking
pre-judgment relief through the Courts to protect their respective rights and
remedies during the pendency of any arbitration.

    17. Miscellaneous. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matter. It is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law. This Agreement
shall be deemed to have been entered into, and construed and enforced in
accordance with, the laws of the State of Massachusetts without regard to
conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts which shall be deemed to be part of one original, and
facsimile signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.

Sincerely,

CHORDIANT SOFTWARE, INC.
 

By: /s/ Steven R. Springsteel
Steven R. Springsteel
President and Chief Executive Officer


Exhibit A - Code of Conduct and Ethics
Exhibit B - Proprietary Information Agreement

UNDERSTOOD AND AGREED:
 

/s/ Robert Mullen
Robert U. Mullen

Date: August 8, 2006
 

--------------------------------------------------------------------------------

Exhibit A

Code of Conduct and Ethics
CODE OF BUSINESS CONDUCT AND ETHICS
 

Introduction
    Chordiant is committed to maintaining a high standard of business conduct
and ethics. This Code of Business Conduct and Ethics reflects the business
practices and principles of behavior that support this commitment. We expect
every employee and officer to read and understand the Code and its application
to the performance of his or her business responsibilities. References in the
Code to employees are intended to cover officers, and, as applicable, directors.

    The Code cannot possibly describe every practice or principle related to
ethical conduct. The Code addresses certain behaviors that are particularly
important to proper dealings with the people and entities with whom we interact,
but reflects only a part of our commitment. The following policies of Chordiant
supplement or amplify the Code in certain areas and should be read in
conjunction with the Code: Insider Trading Policy, E-mail/electronic access
Policy and Team Member handbook. It is the responsibility of each employee to
apply common sense, together with high personal ethical standards, in making
business decisions where there is no stated guideline in the Code.    

    If you would like to ask questions about the Code, voice concerns or clarify
uncertain areas, please contact your supervisor or the Compliance Officer, as
further described in Section 12 below. The Code does not alter the at-will
employment policy of Chordiant which is applicable to all U.S. employees. In
addition, you should be alert to possible violations of the Code by others and
report suspected violations, without fear of any form of retaliation, as further
described in Section 12. Violations of the Code will not be tolerated. Any
employee who violates the standards in the Code may be subject to disciplinary
action, which may range from a warning to termination of employment and, in
appropriate cases, to civil legal action or referral for criminal prosecution.

1. Legal Compliance

    Obeying the law, both in letter and in spirit, is the foundation of this
Code. If you do have a question in the area of legal compliance, it is important
that you not hesitate to seek answers from your supervisor or the Compliance
Officer.
Violation of domestic or foreign laws, rules and regulations may subject an
individual, as well as Chordiant, to civil and/or criminal penalties. You should
be aware that conduct and records, including emails, are subject to internal and
external audits, (as further detailed in Chordiant's policy regarding E-mail and
electronic resources) and to discovery by third parties in the event of a
government investigation or civil litigation.

2. Insider Trading

    Employees who have access to confidential (or "inside") information are not
permitted to use or share that information for stock trading purposes or for any
other purpose except to conduct our business. All non-public information about
Chordiant or about companies with which we do business is considered
confidential information. To use material non-public information in connection
with buying or selling securities, including "tipping" others who might make an
investment decision on the basis of this information, is not only unethical, it
is illegal. We have adopted a separate Insider Trading Policy to which you are
bound as a condition of your employment here. You should consult the Insider
Trading Policy for more specific information on the definition of "material
inside information" and on buying and selling our securities or securities of
companies with which we do business.

3. International Business Laws

    Our employees are expected to comply with the applicable laws in all
countries to which they travel and where we do business, including laws
prohibiting bribery, corruption or the conduct of business with individuals,
companies or countries. The fact that in some countries certain laws are not
enforced or that violation of those laws is not subject to public criticism will
not be accepted as an excuse for noncompliance. All employees must also comply
strictly with U.S. laws, rules and regulations governing the conduct of business
by its citizens and corporations outside the U.S. These U.S. laws, rules and
regulations, which extend to all our activities outside the U.S., include:

 * The Foreign Corrupt Practices Act, which prohibits directly or indirectly
   giving anything of value to a government official to obtain or retain
   business or favorable treatment, and requires the maintenance of accurate
   books of account, with all company transactions being properly recorded;

 * U.S. Embargoes, which restrict or, in some cases, prohibit companies, their
   subsidiaries and their employees from doing business with certain other
   countries identified on a list that changes periodically (including, for
   example, Angola (partial), Burma (partial), Cuba, Iran, Iraq, Libya, North
   Korea, Sudan and Syria) or specific companies or individuals;

 * Export Controls, which restrict travel to designated countries or prohibit or
   restrict the export of goods, services and technology to designated
   countries, denied persons or denied entities from the U.S., or the re-export
   of U.S. origin goods from the country of original destination to such
   designated countries, denied companies or denied entities; and

 * Antiboycott Compliance, which prohibits U.S. companies from taking any action
   that has the effect of furthering or supporting a restrictive trade practice
   or boycott that is fostered or imposed by a foreign country against a country
   friendly to the U.S. or against any U.S. person.

If you have a question as to whether an activity is restricted or prohibited,
seek assistance before taking any action.

4. Conflicts of Interest

    A "conflict of interest" may occur when an individual's personal interest
interferes with the performance of his or her duties and the best interests of
Chordiant. A conflicting personal interest could result from an expectation of
personal gain for prior obligations, now or in the future. In performance of an
employee's duties, each employee must act in the best interests of Chordiant.
Even the appearance of a conflict of interest where none actually exists can be
damaging and should be avoided.
 

If you have any questions about a potential conflict or if you become aware of
an actual or potential conflict and you are not an officer of Chordiant, you
should discuss the matter with your supervisor or the Compliance Officer.
Supervisors may not authorize conflict of interest matters without first seeking
the approval of the Compliance Officer. Officers and directors may seek
authorization from the Audit Committee. Factors that may be considered in
evaluating a potential conflict of interest are, among others:

 * any potential adverse or beneficial impact on our business;

 * any potential adverse or beneficial impact on our relationships with our
   customers or suppliers or other service providers;

 * whether it would enhance or support a competitor's position;

 * the extent to which it would result in financial or other benefit to the
   employee;

 * the extent to which it would appear improper to an outside observer.

    Loans to, or guarantees of obligations of, employees or their family members
by Chordiant could constitute an improper personal benefit to the recipients of
these loans or guarantees, depending on the facts and circumstances. Some loans
are expressly prohibited by law. Chordiant requires that our Board of Directors
approve any loans guaranteed to employees.

5. Maintenance of Corporate Books and Records; Financial Integrity and Reporting

    The integrity of our records and public disclosure depends on the validity,
accuracy and completeness of the information supporting the entries to our books
of account. The making of false or misleading entries, whether they relate to
financial results or test results, is strictly prohibited. It is important that
our books, records and accounts accurately and fairly reflect, in reasonable
detail, our assets, liabilities, revenues, costs and expenses, as well as all
transactions and changes in assets and liabilities. We require that:

 * no entry has been or will be made in our books and records that intentionally
   hides or disguises the nature of any transaction or of any of our
   liabilities, or misclassifies any transactions as to accounts or accounting
   periods;

 * all transactions are and will be supported by appropriate documentation;
   predating an agreement, or requesting any person, including a customer, to
   predate the date of execution of an agreement is prohibited;

 * terms of sales transactions be reflected accurately in the documentation for
   such transactions;

 * employees comply with our system of internal controls at all times;

 * no cash or other assets have been or will be maintained for any purpose in
   any unrecorded or "off-the-books" fund; and

 * no employee, other than a member of the finance department, may (i) request
   of a member of the finance department that revenue be recognized by the
   company, (ii) suggest to a member of the finance department when or whether
   revenue will be recognized by the company, or (iii) otherwise exert pressure
   on a member of the finance department to book or recognize revenue to achieve
   revenue targets; provided that, the supplying of information at the request
   of the finance department, the audit committee or the independent auditors
   shall not be deemed a violation of this Code of Business Conduct and Ethics;
   and provided further that an employee requesting an understanding from a
   member of the finance department of the revenue recognition implications of
   potential or actual transactions with a customer shall not be deemed a
   violation of this Code of Conduct.

    Our accounting records are also relied upon to produce reports for our
management, stockholders and creditors, as well as for governmental agencies. We
rely upon our accounting and other business and corporate records in preparing
the periodic and current reports that we file with the SEC. It is imperative
that these reports provide full, fair, accurate, timely and understandable
disclosure and that they fairly present our financial condition and results of
operations. Employees who collect, provide or analyze information for or
otherwise contribute in any way in preparing or verifying these reports should
strive to ensure that our financial disclosure is accurate and transparent. In
addition:

 * no employee may take or authorize any action that would cause our financial
   records or financial disclosure to fail to comply with generally accepted
   accounting principles, the rules and regulations of the SEC or other
   applicable laws, rules and regulations;

 * all employees must cooperate fully with our Accounting Department, as well as
   our independent public accountants and counsel, respond to their questions
   with candor and provide them with complete and accurate information to help
   ensure that our books and records, as well as our reports filed with the SEC,
   are accurate and complete; and

 * no employee should knowingly make (or cause or encourage any other person to
   make) any false or misleading statement in any of our reports filed with the
   SEC or knowingly omit (or cause or encourage any other person to omit) any
   information necessary to make the disclosure in any of our reports accurate
   in all material respects.

    Any employee who becomes aware of any departure from these standards has a
responsibility to report his or her knowledge promptly to a supervisor, the
Compliance Officer or one of the other compliance resources described in Section
12.

6. Gifts and Entertainment

    Business entertainment and gifts are meant to create goodwill and sound
working relationships and never to gain unfair advantage with customers or
facilitate approvals from government officials. Unless express permission is
received from a supervisor, the Compliance Officer or the Audit Committee,
entertainment and gifts cannot be offered, provided or accepted by any employee
or family member of an employee unless consistent with customary business
practices and not (a) excessive in value, (b) in cash, (c) susceptible of being
construed as a bribe or kickback or (d) in violation of any laws. This principle
applies to our transactions everywhere in the world, even where the practice is
widely considered "a way of doing business." Under some statutes, such as the
U.S. Foreign Corrupt Practices Act, giving anything of value to a government
official to obtain or retain business or favorable treatment is a criminal act
subject to prosecution.

7. Antitrust

> Antitrust laws are designed to protect the competitive process and generally
> prohibit:

 * agreements, formal or informal, with competitors that harm competition or
   customers, including price fixing and allocations of customers, territories
   or contracts;

 * agreements, formal or informal, that establish or fix the price at which a
   customer may resell a product.

    Certain kinds of information, such as pricing, production and inventory,
should never be exchanged with competitors, regardless of how innocent or casual
the exchange may be and regardless of the setting, whether business or social.
Understanding the requirements of antitrust and unfair competition laws of the
various jurisdictions where we do business can be quite difficult, and you are
urged to seek assistance from your supervisor or the Compliance Officer whenever
you have a question relating to these laws.

8. Protection and Proper Use of Company Assets

    All employees are expected to protect our assets and ensure their efficient
use. Theft, carelessness and waste have a direct impact on our profitability.
Our property, such as office supplies, computer equipment, buildings and
products, are expected to be used for legitimate business purposes, although
incidental personal use may be permitted as further detailed in Chordiant's
E-mail/electronic access Policy. This policy includes the prohibition of piracy
of third party intellectual rights, such as but not limited to the illegal
downloading to Chordiant computers of software, music, video/film or other
copyrighted works by third parties.

9. Confidentiality

    One of our most important assets is our confidential information. Employees
who have received or have access to confidential information must take every
precaution to keep this information confidential. Confidential information
includes business, marketing and service plans, financial information, product
architecture, source and object codes, engineering ideas, designs, databases,
customer lists, pricing strategies, personnel data, personally identifiable
information pertaining to our employees, customers or other individuals
(including, for example, names, addresses, telephone numbers and social security
numbers), and similar types of information provided to us by our customers,
vendors and partners. This information may be protected by patent, trademark,
copyright and trade secret laws.

    Except when disclosure is authorized or legally mandated, you must not share
our or our suppliers' or customers' confidential information with third parties
or others within Chordiant who have no legitimate business purpose for receiving
that information. Doing so may constitute a violation of the proprietary
information and inventions agreement that you signed upon joining us.
Unauthorized use or distribution of this information could also be illegal and
result in civil liability and/or criminal penalties. Unauthorized posting or
discussion of any information concerning our business, information or prospects
on the Internet is prohibited. You may not discuss our business, information or
prospects in any "chat room," or " message bonds" regardless of whether you use
your own name or a pseudonym.

10. Media/Public Discussions

    It is our policy to disclose to the public all material information
concerning Chordiant through specific limited channels to avoid inappropriate
publicity and to ensure that all those with an interest in the company will have
equal access to information. All inquiries or calls from financial analysts
should be referred to the Chairman, CEO, President, CFO or the Director of the
investor relations department. We have designated our Chairman, CEO, President,
CFO and Director of the investor relations department as our official
spokespersons for financial matters.

11. Waivers

    Any waiver of this Code for executive officers (including, where required by
applicable laws, our principal financial officer and controller or principal
accounting officer (or persons performing similar functions) or directors may be
authorized only by our Board of Directors or a committee of the Board and will
be disclosed to stockholders as required by applicable laws, rules and
regulations.

12. Compliance Standards and Procedures

    We have established the position of Compliance Officer to oversee our legal
compliance and ethics program. The Compliance Officer is a person to whom you
can address any questions or concerns. The Compliance Officer is identified on
Exhibit A. In addition to fielding questions or concerns with respect to
potential violations of this Code, the Compliance Officer is responsible for:

> > a.     distributing copies of the Code annually via email to each employee
> > with a reminder that each employee is responsible for reading, understanding
> > and complying with the Code;
> > b.     updating the Code as needed and alerting employees to any updates,
> > with appropriate approval of the Audit Committee of the Board of Directors,
> > to reflect changes in the law, Chordiant operations and in recognized best
> > practices, and to reflect Chordiant experience;
> > c.     otherwise promoting an atmosphere of responsible and ethical conduct.

    If you encounter a situation or are considering a course of action and its
appropriateness is unclear, discuss the matter promptly with your supervisor or
the Compliance Officer. If you are uneasy about a situation or action that seems
to fall within technical compliance of the Code, take steps to clarify your
concerns; even the appearance of impropriety can be very damaging and is to be
avoided. If you are aware of suspected or actual violations of Code standards by
others, you have a responsibility to report it.

    Your most immediate resource is your supervisor. He or she may have the
information you need, or may be able to refer the question to another
appropriate source. There may, however, be times when you prefer not to go to
your supervisor. In these instances, you should feel free to discuss your
concern with the Compliance Officer. Whether you choose to speak with your
manager or the Compliance Officer, you should do so without fear of any form of
retaliation. We will take prompt disciplinary action against any employee who
retaliates against you, up to and including termination of employment. If you
are uncomfortable speaking with the Compliance Officer because he or she works
in your department or is one of your supervisors, please contact the Chief
Executive Officer or the General Counsel. If you are uncomfortable speaking with
either the Compliance Officer, the Chief Executive Officer or General Counsel
and the matter pertains to suspected or actual violation of Section 5 of this
Code, you may contact Bill Raduchel Chairman of Chordiant's Audit Committee (or
then current Chairman) by e-mailing him at the e-mail address listed on
Chordiant's intranet.

    All violators of the Code may be subject to disciplinary action in our
discretion, which may range from a warning to termination of employment to, in
appropriate cases, civil action or referral for criminal prosecution. There is
no set pattern that the corrective action may follow. Certain conduct may result
in immediate dismissal, without a "second chance."

 



--------------------------------------------------------------------------------

Exhibit B

Proprietary Information Agreement


CHORDIANT SOFTWARE, INC.
EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
 

In consideration of my employment or continued employment by CHORDIANT SOFTWARE,
INC. (the "Company"), and the compensation now and hereafter paid to me, I
hereby agree as follows:

Nondisclosure

    1.1 Recognition of Company's Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company's Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

    1.2 Proprietary Information. The term "Proprietary Information" shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, "Proprietary
Information" includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as "Inventions"); and (b)
information regarding plans for research, development, new products, marketing
and selling, business plans, budgets and unpublished financial statements,
licenses, prices and costs, suppliers and customers; and (c) information
regarding the skills and compensation of other employees of the Company.
Notwithstanding the foregoing, it is understood that, at all such times, I am
free to use information which is generally known in the trade or industry, which
is not gained as result of a breach of this Agreement, and my own, skill,
knowledge, know-how and experience to whatever extent and in whichever way I
wish.

    1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

    1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

2. ASSIGNMENT OF INVENTIONS.

    2.1 Proprietary Rights. The term "Proprietary Rights" shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

    2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Exhibit B (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
"Prior Inventions"). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company's prior written
consent.

    2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as "Company Inventions."

    2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter "Section 2870"). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

    2.5 Obligation to Keep Company Informed. During the period of my employment
and for six (6) months after termination of my employment with the Company, I
will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others. In addition, I will promptly disclose to the Company all patent
applications filed by me or on my behalf within a year after termination of
employment. At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under
Section 2870; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870. I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.

    2.6 Government or Third Party. I also agree to assign all my right, title
and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.

    2.7 Works for Hire. I acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are "works made for hire,"
pursuant to United States Copyright Act (17 U.S.C., Section 101).

    2.8 Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance.

    In the event the Company is unable for any reason, after reasonable effort,
to secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

    3. RECORDS. I agree to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that may be required
by the Company) of all Proprietary Information developed by me and all
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.

    4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by
the Company I will not, without the Company's express written consent, engage in
any employment or business activity which is competitive with, or would
otherwise conflict with, my employment by the Company. I agree further that for
the period of my employment by the Company and for one (l) year after the date
of termination of my employment with the Company I will not induce any employee
of the Company to leave the employ of the Company. I agree further that for the
period of my employment with the Company and for one (1) year after the date of
termination of my employment with the Company, I will not solicit the business
of any client or customer of the Company (other than on behalf of the Company).

    5. NO CONFLICTING OBLIGATION. I represent that my performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.

    6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I
will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company. I further
agree that any property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. Prior to leaving, I will cooperate with the Company in completing and
signing the Company's termination statement.

    7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

    8. NOTICES. Any notices required or permitted hereunder shall be given to
the appropriate party at the address specified below or at such other address as
the party shall specify in writing. Such notice shall be deemed given upon
personal delivery to the appropriate address or if sent by certified or
registered mail, three (3) days after the date of mailing.

    9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

10. GENERAL PROVISIONS.

    10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in Santa Clara
County, California for any lawsuit filed there against me by Company arising
from or related to this Agreement.

    10.2 Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

    10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

    10.4 Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

    10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, with or without cause.

    10.6 Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a waiver of any other
right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

    10.7 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, namely: 1st, July, 1999.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT B TO THIS AGREEMENT.
 

Dated: 15-6-1999
 

/s/ Robert Mullen
(Signature)

R. Mullen
(Printed Name)
 

ACCEPTED AND AGREED TO:

CHORDIANT SOFTWARE, INC.

By:                                                    

Title:                                               

                                                        
(Address)

Dated: _______
 

 

EXHIBIT A
LIMITED EXCLUSION NOTIFICATION
 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company's equipment, supplies,
facilities or trade secret information except for those inventions that either:

1. Relate at the time of conception or reduction to practice of the invention to
the Company's business, or actual or demonstrably anticipated research or
development of the Company;

2. Result from any work performed by you for the Company.
 

    To the extent a provision in the foregoing Agreement purports to require you
to assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

    This limited exclusion does not apply to any patent or invention covered by
a contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.
 

By:                                                           
(PRINTED NAME OF EMPLOYEE)
 

Date:                                               
 

WITNESSED BY:
                                                                            
(PRINTED NAME OF REPRESENTATIVE)



 

 

EXHIBIT B
 

TO:         CHORDIANT SOFTWARE, INC.
FROM:                                                          
DATE:                                                         

SUBJECT: Previous Inventions
 

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
CHORDIANT SOFTWARE, INC. (the "Company") that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

[ ] No inventions or improvements.
[ ] See below:
                                                                                                                                                                                                               
                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                     

[ ] Additional sheets attached.
 

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):
 

  Invention or Improvement Party(ies) Relationship 1.       2.       3.      

[ ] Additional sheets attached.